Citation Nr: 1120355	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-17 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits. 


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran had service with the U.S. Armed Forces of the Far East from December 1941 to October 1944.  It is presumed that the Veteran died in October 1944.  The appellant is seeking benefits as the Veteran's surviving niece.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The service department records show that the appellant's uncle served with the U.S. Armed Forces of the Far East (USAFFE) from December 1941 to October 1944.

2.  The appellant is the niece of the deceased Veteran.


CONCLUSION OF LAW

The criteria for basic eligibility to VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law authorizes the payment of nonservice-connected disability pension to a Veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).

The Secretary shall pay pension for nonservice-connected disability or death for service to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, U.S. Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541 (West 2002).

In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual with respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2010).

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2010).

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits. Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  See 38 C.F.R. § 3.40(b), (c), and (d) (emphasis added).

Persons with service in the Philippine Commonwealth Army, U.S. Armed Forces of the Far East (USAFFE), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice- connected disability pension.  See 38 U.S.C.A. § 107 (West 2002).

Service department records reflect that the Veteran served with the U.S. Armed Forces of the Far East (USAFFE) from December 1941 to October 1944.  Findings by a United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board has carefully reviewed the entire record and finds that there is no competent evidence to contradict the service department's determination with respect to the service of the appellant's uncle.  Therefore, the Board must find that he did not have qualifying service.  

Importantly, even assuming, arguendo, that the Veteran has qualifying service, the appellant is the Veteran's niece and is not eligible to receive non service-connected death pension as she is neither the surviving spouse nor child of the Veteran.  See 38 C.F.R. § 3.3.

As a result, the appellant's request for death pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As explained above, there is no legal basis upon which the benefits may be awarded and the appellant's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


